IN THE COURT OF CRIMINAL APPEALS

OF TEXAS


 


NO. WR-62,552-01


 EX PARTE TOMMY LYNN SELLS





ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM THE 63RD DISTRICT COURT OF VAL VERDE COUNTY



Per Curiam

ORDER


	This is an application for writ of habeas corpus under Texas Code of Criminal
Procedure, Article 11.071.
	Applicant was convicted of capital murder and sentenced to death on September 20,
2000.  This Court affirmed the conviction and sentence on March 12, 2003.  Sells v. State,
121 S.W.3d 748 (Tex.Crim.App.), cert. denied, 540 U.S. 986 (2003).   This initial application
was timely filed with the judge of the convicting court on January 30, 2003.
	Applicant has raised four claims, three addressing the effectiveness of his trial counsel
and a fourth alleging the failure of the convicting court's mandatory duty to appoint a second
attorney to assist in his representation.
	SELLS   -2-

	The convicting court has entered findings of fact and conclusions of law and found
applicant is not entitled to relief.  The findings and conclusions are supported by the record. 
Based on the findings and conclusions of the convicting court and our own review, the
application for writ of habeas corpus is denied.
	IT IS SO ORDERED THIS THE 31ST DAY OF AUGUST, 2005.
Do Not Publish